
	

113 HR 1366 IH: Stop Oxy Abuse Act of 2013
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1366
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Lynch (for
			 himself, Mr. Fitzpatrick,
			 Mr. Rogers of Kentucky,
			 Mr. Rahall,
			 Mr. Keating,
			 Mr. Wolf, and
			 Ms. Slaughter) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Commissioner of Food and Drugs to modify
		  the approval of any drug containing controlled-release oxycodone hydrochloride
		  to limit such approval to use for the relief of severe-only instead of
		  moderate-to-severe pain, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Oxy Abuse Act of
			 2013.
		2.Limiting approval
			 of drugs containing controlled-release oxycodone hydrochloride to use for
			 relief of severe-only pain
			(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the Commissioner of Food and
			 Drugs shall take such actions as may be necessary—
				(1)to modify the
			 approval of any drug containing controlled-release oxycodone hydrochloride
			 under section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355)
			 to limit such approval to use for the relief of severe-only instead of
			 moderate-to-severe pain; and
				(2)to limit any
			 subsequent approval of a drug containing controlled-release oxycodone
			 hydrochloride under such section to use for the relief of severe-only
			 pain.
				(b)ApplicabilityAny
			 modification required by subsection (a)(1) shall apply to drugs introduced or
			 delivered for introduction into interstate commerce on or after the date that
			 is 180 days after the date of the enactment of this Act.
			
